Detailed Action
	The communications received 12/29/2020 have been filed and considered by the Examiner. Claims 1-7 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 12/29/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As for claims 1 and 4 the claim limitation “a state where the template is set in contact with the resist” [line 9-10 in claim 1 and line 2-3 in claim 4] is repeated after the initial reference of said limitation in claim 1 [line 6-7 in claim 1] which makes it unclear whether new additional states of contact of the template with the resist are being considered or whether the same state as initially referenced in claim 1 is being referenced. For purposes of Examination it is understood that the same state as initially referenced in claim 1 is being referred to. Claims 2-7 are similarly rejected as being dependent off a rejected claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi (US 2015/0325526) hereinafter HAYA.
As for claim 1, HAYA discloses an imprint method comprising: 
applying a resist (shot onto) above a substrate (wafer) [0021; 0027]; 
bringing a template (mold) having a concave-convex pattern into contact with the resist [0023-24]; 
positioning the template and the substrate with respect to each other, while monitoring an alignment mark provided on the template and an alignment mark provided on the substrate, by using an optical monitor (alignment scopes which by being scopes are understood to be optical) under a state where the template is set in contact with the resist [0028]; 
and monitoring a filling state of the resist into a recessed pattern provided on the template, by using the optical monitor under a state where the template is set in contact with the resist [0037].

As for claim 2, HAYA discloses claim 1 and further that the positioning and the monitoring the filling state of the resist are simultaneously performed (as the alignment measurement is performed during the pressing/filling of the resin in the mold) [0036-37].

As for claim 3, HAYA discloses claim 2 and further in the positioning and the monitoring the filling state of the resist, the alignment mark of the template and the recessed pattern are present inside a field of view of the optical monitor (as they are detectable therefore within a field of view) [0037].

As for claim 4, HAYA discloses claim 1 and further in the monitoring the filling state of the resist, it is determined whether to continue or finish a state where the template is set in contact with the resist, on a basis of a monitoring result about the filling state of the resist into the recessed pattern (as the completion of the filling of the resin is determined via monitoring) [0037-38].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2015/0325526) hereinafter HAYA as applied to claim 1 and further in view of Kolesnycheknko et al (US 2007/0018360) hereinafter KOLE.
As for claim 5, HAYA discloses claim 4 and wherein the monitoring the filling state of the resist includes picking up an image of a field of view (using the observation scope part of the optical monitor which picks up the entire shot) [0037] including the recessed pattern (the parts of the mold to be filled) by the optical monitor, in order to determine when to continue the state where the template is set in contact with the resist (as the completion of the fill is used to determine when that section is ready for alignment correction) [0038-40]. HAYA further teaches that there are circumstances in which performing alignment can be difficult due to difficulties in discerning features [0037]. 
HAYA does not teach the exact manner in which a filling is determined and in particular does not teach determining using a contrast of the recessed pattern in order to make the determination.
	KOLE teaches an imprinting process [Abstract] in which one manner of determining whether the resin has filled the template (to determine if sufficient resin has flowed) is by determining when a contrast obtained from the image of a recessed pattern (template) falls below a threshold value [0072-75]. This is also done to reduce gas bubbles which can cause damage [0072-76].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the resin fill determination based on the contrast falling below a certain value as taught by KOLE in the process of HAYA in order to determine when to determine a fill state and in order to reduce bubbles which cause damage. 


As for claim 6, HAYA discloses claim 4 and further curing the resist under the state where the template is set in contact with the resist, after the monitoring the filling state of the resist (when the filling of the resin to the mold is completed), wherein the monitoring the filling state of the resist includes picking up an image of a field of view including the recessed pattern (the parts of the mold to be filled) by the optical monitor [0038-40]. HAYA further teaches that once the recessed pattern is filled that it can proceed to curing [0040]. 
HAYA does not teach determining, when a contrast of the recessed pattern obtained from the image is lower than a predetermined value, to proceed to the curing.
KOLE teaches an imprinting process [Abstract] in which one manner of determining whether the resin has filled the template (to determine if sufficient resin has flowed) is by determining when a contrast obtained from the image of a recessed pattern (template) falls below a threshold value [0072-75]. This is also done to reduce gas bubbles which can cause damage [0072-76].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the resin fill determination based on the contrast falling below a certain value as taught by KOLE in the process of HAYA in order to determine when to determine a fill state and in order to reduce bubbles which cause damage. 


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2015/0325526) hereinafter HAYA as applied to claim 1 and further in view of Suzuki et al (US 2014/0340660) hereinafter SUZ.

As for claim 7, HAYA discloses claim 1 but does not teach that the refractive index of the template and the resist is the same. 
SUZ teaches in an imprinting process [Abstract] that one manner of determining a filled state is by using a resist and a template (resin and mold) with substantially similar optical characteristics (which includes the refractive index) [Fig. 5A-5D; 0045-48].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used a resist and a template with substantially similar optical characteristics as taught by SUZ as the resist and template of HAYA in order to determine the fill state of the template. This would have amounted to a simple substitution of templates and resins with the expected result of producing a proper alignment and determining the fill state of the template. A simple substitution of one known element for another to obtain predictable results is prima facie obvious [see e.g. MPEP 2143(I)(B)].
The selection of the optical characteristic of the refractive index would have been a prima facie obvious simple substitution of optical characteristics to predictably obtain the fill state and would have amounted to a prima facie obvious choice from a finite number of identified predictable solutions (the optical characteristics of a refractive index and/or the extinction coefficient at the wavelength of the alignment light) with a reasonable expectation of success at determining the fill state [see e.g. MPEP 2143(I)(B and E)].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V./             Examiner, Art Unit 1748  

/Abbas Rashid/             Supervisory Patent Examiner, Art Unit 1748